DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 5, the claim 5 is depending on claim 4, and claim limitation of the claim 5 is the same as claim limitation of the claim 4. Thus, the claim 5 should be amended or canceled.
	Dependent claims 6 and 7 are also rejected at least the same reason as rejected claim 5 as stated above because the dependent claims 6 and 7 are depending on the rejected claim 5. 
Note: if claim 5 is canceled, then the claim 6 should be depending on claim 4.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Momo (2013/0224562) in view of Kuroki (6,104,104).
Regarding claim 1, Momo discloses a water heater (Fig.7 and ¶ 162, please refer to the whole reference for detailed) comprising: a housing (housing of water heater stated in ¶ 162); a heating system (heating system of water heater) disposed within the housing, wherein the heating system is configured to heat a fluid (water heater is to heat a fluid); an uninterruptible power supply (UPS) (¶ 163, 164, 167 and 170); wherein the UPS is integrated with the housing (at least according to Fig.7 and ¶ 162-164, which 
Momo doesn’t explicitly disclose a switch coupled to the heating system, wherein the switch operates between a first position during normal operations and a second position during an outage; a primary power source coupled to the switch, wherein the primary power source is configured to provide primary power to the heating system through the switch during the normal operations; and an uninterruptible power supply (UPS) coupled to the switch, wherein the UPS is configured to provide reserve power to the heating system through the switch during the outage.
Kuroki discloses an example of a switch (1 in Fig.7) coupled to a load (load connected to AC output terminal), wherein the switch operates between a first position (position of 1 in Fig.7, when AC input terminal is directly connected to the AC output terminal) during normal operations (column 1, line 15-22) and a second position (position of 1, when storage battery (2) is connected to the AC output terminal for using the power from the storage battery) during an outage (column 1, line 23-28); a primary power source (a primary power source which is connected to AC input terminal in Fig.7) coupled to the switch, wherein the primary power source is configured to provide primary power to the load through the switch during the normal operations; and an uninterruptible power supply (UPS) (2, 3, DC intermediate circuit and 21) coupled to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Momo with the teaching of Kuroki to provide a switch coupled to the heating system, wherein the switch operates between a first position during normal operations and a second position during an outage; a primary power source coupled to the switch, wherein the primary power source is configured to provide primary power to the heating system through the switch during the normal operations; and an uninterruptible power supply (UPS) coupled to the switch, wherein the UPS is configured to provide reserve power to the heating system through the switch during the outage. The suggestion/motivation would have been to support the uninterruptible power supply circuit configuration as taught by Kuroki.
Regarding claim 2, Momo in view of Kuroki is used to reject claim 1 above.
Momo discloses the UPS and the heating system as explained in claim 1 above.
	Momo doesn’t explicitly disclose the UPS comprises at least one energy storage device coupled to at least one energy storage device receiver, wherein the at least one energy storage device is configured to generate and deliver the reserve power to the heating system during the outage.
Kuroki discloses the UPS comprises at least one energy storage device (2 in Fig.7) coupled to at least one energy storage device receiver (3, DC intermediate circuit and 21), wherein the at least one energy storage device is configured to generate and deliver the reserve power to the load during the outage.

Regarding claim 3, Momo in view of Kuroki is used to reject claims 1 and 2 above.
Momo doesn’t explicitly disclose the at least one energy storage device is rechargeable, wherein the at least one energy storage device is charged using the primary power from the primary power source.
	Kuroki discloses the at least one energy storage device (2) is rechargeable, wherein the at least one energy storage device is charged using the primary power from the primary power source (a primary power source which is connected to AC input terminal in Fig.7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Momo with the teaching of Kuroki to provide the at least one energy storage device is rechargeable, wherein the at least one energy storage device is charged using the primary power from the primary power source. The suggestion/motivation would have been to support the uninterruptible power supply circuit configuration as taught by Kuroki.
Regarding claim 18, Momo discloses an appliance (Fig.7 and ¶ 162, please refer to the whole reference for detailed) comprising: a housing (housing of an appliance stated in ¶ 162); an appliance system (system of the appliance stated in Fig.7 and ¶ 162) disposed, at least in part, within the housing, wherein the appliance system is configured to perform a function (function of the appliance); an uninterruptible power supply (UPS) (¶ 163, 164, 167 and 170); wherein the UPS is integrated with the housing (at least according to Fig.7 and ¶ 162-164, which states electrical appliances, such as display device and water heaters, etc., includes a housing (e.g. 8001), the power storage device (e.g. 8004) is provided in the housing (e.g. 8001) and the power storage device (e.g. 8004) as an uninterruptible power supply even when electric power cannot be supplied from a commercial power supply due to power failure or the like).
Momo doesn’t explicitly disclose a switch coupled to the appliance system, wherein the switch operates between a first position during normal operations and a second position during an outage; a primary power source coupled to the switch, wherein the primary power source is configured to provide primary power to the appliance system through the switch during the normal operations; and an uninterruptible power supply (UPS) coupled to the switch, wherein the UPS is configured to provide reserve power to the appliance system through the switch during the outage.
Kuroki discloses an example of a switch (1 in Fig.7) coupled to a load (load connected to AC output terminal), wherein the switch operates between a first position (position of 1 in Fig.7, when AC input terminal is directly connected to the AC output terminal) during normal operations (column 1, line 15-22) and a second position 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Momo with the teaching of Kuroki to provide a switch coupled to the appliance system, wherein the switch operates between a first position during normal operations and a second position during an outage; a primary power source coupled to the switch, wherein the primary power source is configured to provide primary power to the appliance system through the switch during the normal operations; and an uninterruptible power supply (UPS) coupled to the switch, wherein the UPS is configured to provide reserve power to the appliance system through the switch during the outage. The suggestion/motivation would have been to support the uninterruptible power supply circuit configuration as taught by Kuroki.

7.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Momo (2013/0224562) in view of Kuroki (6,104,104) and Chang et al. (2005/0052085) (“Chang”).
Regarding claims 4 and 5, Momo in view of Kuroki is used to reject claims 1 and 2 above.
Momo doesn’t explicitly disclose the at least one energy storage device is removable from the at least one energy storage device receiver.
	Kuroki discloses the at least one energy storage device (2 in Fig.7) is removable from the at least one energy storage device receiver (3, DC intermediate circuit and 21).
Chang discloses an example of the at least one energy storage device (7/7A) is removable from the at least one energy storage device receiver (2 and 3; please refer to at least ¶ 31 and 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Momo with the teaching of Kuroki and Chang to provide the at least one energy storage device is attached to the at least one energy storage device receiver. The suggestion/motivation would have been to provide the uninterruptible power supply circuit with removable energy storage device as taught by Chang.

8.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Momo (2013/0224562) in view of Kuroki (6,104,104), Chang et al. (2005/0052085) (“Chang”) and Seman, Jr. et al. (2018/0034299) (“Seman”).
	Regarding claim 6, Momo in view of Kuroki and Chang is used to reject claims 1, 2, 4 and 5 above.

	Seman discloses an example of the at least one energy storage device (120 in Fig.1 and 5) has first characteristics (please refer to at least ¶ 37 ad 50), wherein the at least one energy storage device is replaced by at least one alternative energy storage device having second characteristics (according to Fig.5 and at least ¶ 37, which states the energy storage device(s) is/are swappable, removable or replaceable, and the batteries may include different battery chemistry type and may be sized based on power requirement, thus the alternative energy storage device would have second characteristic compare to the one being replaced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Momo in view of Kuroki and Chang with the teaching of Seman to provide the at least one energy storage device has first characteristics, wherein the at least one energy storage device is replaced by at least one alternative energy storage device having second characteristics. The suggestion/motivation would have been to provide the energy storage device with flexibility to choose the battery type and/or the size according to power requirement.
Regarding claim 7, Momo in view of Kuroki, Chang and Seman is used to reject claims 1, 2 and 4-6 above.
Momo doesn’t explicitly disclose the first characteristics comprise at least one of a group consisting of a first shape, a first size, a first capacity, and a first battery chemistry, and wherein the second characteristics comprise at least one of a group 
Seman discloses an example of the first characteristics comprise at least one of a group consisting of a first shape, a first size, a first capacity, and a first battery chemistry, and wherein the second characteristics comprise at least one of a group consisting of a second shape, a second size, a second capacity, and a second battery chemistry (as explained in claim 6 above, according to Fig.5 and at least ¶ 37, which states the energy storage device(s) is/are swappable, removable or replaceable, and the batteries may include different battery chemistry type and may be sized based on power requirement, thus the alternative energy storage device would have second characteristic compare to the one being replaced). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Momo in view of Kuroki and Chang with the teaching of Seman to provide the first characteristics comprise at least one of a group consisting of a first shape, a first size, a first capacity, and a first battery chemistry, and wherein the second characteristics comprise at least one of a group consisting of a second shape, a second size, a second capacity, and a second battery chemistry. The suggestion/motivation would have been to provide the energy storage device with flexibility to choose the battery type and/or the size according to power requirement.

Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Momo (2013/0224562) in view of Kuroki (6,104,104), Hsia et al. (2016/0197504) (“Hsia”) and Chien (2019/0341793).
	Regarding claim 8, Momo in view of Kuroki is used to reject claim 1 above.
Momo doesn’t disclose a connection port disposed in the housing, wherein the UPS is coupled to the connection port, wherein the UPS is further configured to provide the reserve power to the connection port during an outage.
Hsia discloses an example of a connection port (104 or 108 in Fig.6) disposed in the housing (Fig.1 and 2), wherein the UPS is coupled to the connection port, wherein the UPS is further configured to provide the reserve power (power from 130 in Fig.6) to the connection port during an outage.
Chien discloses an example of a water heater (Fig.25) with a connection port (2404, 2416, 2418 or 2408 in Fig.25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Momo in view of Kuroki with the teaching of Hsia and Chien to provide a connection port disposed in the housing, wherein the UPS is coupled to the connection port, wherein the UPS is further configured to provide the reserve power to the connection port during an outage. The suggestion/motivation would have been to provide power output from the UPS as taught by Hsia and/or Chien. 
Regarding claim 9, Momo in view of Kuroki and CHien is used to reject claims 1 and 8 above.
Momo doesn’t disclose the connection port is a USB port.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Momo in view of Kuroki and Chien with the teaching of Hsia to provide the connection port is a USB port. The suggestion/motivation would have been to provide power output from the UPS as taught by Hsia and/or Chien.
Regarding claim 10, Momo in view of Kuroki and Chien is used to reject claims 1 and 8 above.
Momo doesn’t disclose the connection port is a three-prong 120V AC outlet.
Hsia discloses the connection port is a three-prong 120V AC outlet (104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Momo in view of Kuroki and Chien with the teaching of Hsia to provide the connection port is a three-prong 120V AC outlet. The suggestion/motivation would have been to provide power output from the UPS as taught by Hsia and/or Chien.
Regarding claim 14, Momo in view of Kuroki is used to reject claim 1 above.
Momo doesn’t explicitly disclose the UPS is further configured to provide the reserve power to at least one external appliance during the outage.
Hsia discloses an example of a UPS (Fig.1, 2 and 6) is further configured to provide the reserve power (store in 130 in Fig.6) to at least one external appliance (appliance connected to either 104 or 108) during the outage.
Chien discloses an example of a water heater (Fig.25) with a connection port (2404, 2416, 2418 or 2408 in Fig.25).
.

10.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Momo (2013/0224562) in view of Kuroki (6,104,104) and Spitaels et al. (2010/0020475) (“Spitaels”).
	Regarding claim 11, Momo in view of Kuroki is used to reject claim 1 above.
Momo doesn’t explicitly disclose the UPS comprises a controller, wherein the controller is configured to monitor energy consumption and control the UPS based on the energy consumption.
Spitaels discloses the UPS (11 in Fig.1) comprises a controller (17), wherein the controller is configured to monitor energy consumption and control the UPS based on the energy consumption (¶ 42-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Momo in view of Kuroki with the teaching of Spitaels to provide the UPS comprises a controller, wherein the controller is configured to monitor energy consumption and control the UPS based on the energy consumption. The suggestion/motivation would have been to provide power using the UPS based on energy consumption as taught by Spitaels. 
Regarding claim 12, Momo in view of Kuroki and Spitaels is used to reject claims 1 and 11 above.
Momo doesn’t explicitly disclose the controller is further configured to communicate with a sensor, wherein the controller controls the UPS based on measurements made by the sensor.
Spitaels discloses the controller is further configured to communicate with a sensor, wherein the controller controls the UPS based on measurements made by the sensor (¶ 42-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Momo in view of Kuroki with the teaching of Spitaels to provide the controller is further configured to communicate with a sensor, wherein the controller controls the UPS based on measurements made by the sensor. The suggestion/motivation would have been to provide power using the UPS based on energy consumption as taught by Spitaels.
Regarding claim 13, Momo in view of Kuroki and Spitaels is used to reject claims 1 and 11 above.
Momo doesn’t explicitly disclose the UPS further comprises an energy metering module coupled to the controller, wherein the controller, based on measurements made by the energy metering module, is configured to determine whether the UPS is in an operating mode or a standby mode.
Spitaels discloses the UPS (11 in Fig.1) further comprises an energy metering module (e.g. current sensing and power monitoring as stated in ¶ 42) coupled to the controller (17), wherein the controller, based on measurements made by the energy 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Momo in view of Kuroki with the teaching of Spitaels to provide the UPS further comprises an energy metering module coupled to the controller, wherein the controller, based on measurements made by the energy metering module, is configured to determine whether the UPS is in an operating mode or a standby mode. The suggestion/motivation would have been to provide power using the UPS based on energy consumption as taught by Spitaels.

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Momo (2013/0224562) in view of Kuroki (6,104,104), Choi et al. (2016/0056666) (“Choi”) and Hsia et al. (2016/0197504) (“Hsia”).
	Regarding claim 15, Momo in view of Kuroki is used to reject claim 1 above.
	Momo doesn’t explicitly disclose the UPS is disposed in a UPS housing comprising at least one first coupling feature, wherein the at least one first coupling feature of the UPS housing is detachably coupled to at least one second coupling feature disposed on the housing, wherein the UPS supplies reserve power to the heating system when the UPS housing is coupled to the housing during the outage. 
Choi discloses an example of a UPS (50 in Fig.10) is disposed in a UPS housing (housing of UPS) comprising at least one first coupling feature (coupling feature of 50, which coupled to a wire line to provide “Plu” or “Pln”, which is connected to 100k), wherein the at least one first coupling feature of the UPS housing is coupled to at least 
For supporting purpose, Hsia discloses an example of a UPS is disposed in a UPS housing (Fig.1, 2 and 6) comprising at least one first coupling feature (for example 104 in Fig.6), wherein the at least one first coupling feature of the UPS housing is detachably coupled to at least one second coupling feature (connector of the appliance which is connected to the UPS shown in Fig.1, 2 and 6) disposed on the housing (housing of the appliance which is connected to the UPS), wherein the UPS supplies reserve power (stored in 130) to the load (appliance) when the UPS housing is coupled to the housing during the outage (Fig.6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Momo in view of Kuroki with the teaching of Choi and Hsia to provide the UPS in a separate UPS housing and couple the UPS to the heating system to provide reserve power during the outage as taught by Choi and Hsia. 
	
12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Momo (2013/0224562) in view of Kuroki (6,104,104) and Edmon et al. (2008/0247760) (“Edmon”).
Regarding claim 16, Momo in view of Kuroki is used to reject claim 1 above.

Edmon discloses the UPS (210 in Fig.2) further comprises a communication module (communication module which asserts alarm and inform NID of power failure as stated in step 310 in Fig.3) that notifies a user (user which uses portable alert device 240) that the outage is occurring (¶ 22 and 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Momo in view of Kuroki with the teaching of Edmon to provide the UPS further comprises a communication module that notifies a user that the outage is occurring. The suggestion/motivation would have been to notify the user about the power failure, so that the user would be able to plan the usage of the energy storage device as taught by Edmon. 

13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Momo (2013/0224562) in view of Kuroki (6,104,104) and Mullet et al. (2006/0267409) (“Mullet”).
Regarding claim 17, Momo in view of Kuroki is used to reject claim 1 above.
Momo doesn’t disclose the UPS further comprises a communication module that allows a user to control operation of the UPS during the outage.
Mullet discloses an example of a UPS (12 in Fig.1) further comprises a communication module (part of 36) that allows a user (user which control 28) to control operation of the UPS during the outage (please refer to at least ¶ 46).
. 

14.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Momo (2013/0224562) in view of Kuroki (6,104,104) and Roetker (2012/0060827).
Regarding claim 19, Momo in view of Kuroki is used to reject claim 1 above.
Momo discloses the appliance system comprises a heating system (¶ 162 states appliances include water heaters).
Momo doesn’t explicitly disclose the appliance comprises a tankless water heater.
Roetker discloses a tankless water heater (24 in Fig. 1 and 3) is used as a water heater (¶ 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Momo in view of Kuroki with the teaching of Roetker to provide the appliance comprises a tankless water heater. The suggestion/motivation would have been to use a UPS to provide reserve power to the tankless water heater during the power outage. 
Regarding claim 20, Momo discloses a method for providing reserve power by an uninterruptible power supply (UPS) (¶ 163, 164, 167 and 170; reserve power stored 
Momo doesn’t explicitly disclose the water heater is a tankless water heater, and the method comprising: receiving a first signal signifying that the normal operation is ended and that an outage is beginning; delivering, by the UPS through a switch, the reserve power to a heating system of the tankless water heater, wherein the switch closes to allow the reserve power to flow to the heating system when the first signal is received; receiving a second signal signifying that the outage is ended and that the normal operation is resuming; and resuming storing, by the UPS, the reserve power during the normal operation, wherein the switch is open during the normal operation to prevent the UPS from delivering the reserve power to the heating system during the normal operation.
Kuroki discloses storing, by the UPS (Fig.7), reserve power (reserve power is stored in storage battery 2 in Fig.7) during normal operation (normal operation when commercial power supply which supplies power at AC input terminal shown in Fig.7 has no problem; column 1, line 6-29) of a load (load connected to AC output terminal); receiving a first signal (signal which switches the switch 1 to position where 21 is 
Roetker discloses an example of a tankless water heater (Fig.3) used as a water heater.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Momo with the teaching of Kuroki and Roetker to provide the water heater is a tankless water heater, and the method comprising: storing, by the UPS, reserve power during normal operation of the tankless water heater; receiving a first signal signifying that the normal operation is ended and that an outage is beginning; delivering, by the UPS through a switch, the reserve power to a heating system of the tankless water heater, wherein the switch closes to allow the reserve power to flow to the heating system when the first signal is received; receiving a second signal signifying that the outage is ended and that the normal operation is resuming; and resuming storing, by the UPS, the reserve power during the normal operation, wherein the switch is open during the normal operation to prevent the UPS 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J. Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/Richard Tan/Primary Examiner 2849